Miscellaneous case. This cause originated in this court upon the filing of a challenge invoking this court's original jurisdiction under Article II, Section 1g of the Ohio Constitution. This case shall proceed as provided for in S.Ct.Prac.R. 14.01, and the clerk shall serve a summons and copy of the challenge on all respondents listed on the challenge. Respondents shall file a response to the challenge within five days of service of the summons and challenge, and motions to dismiss or motions for judgment on the pleadings shall not be filed in this case. The following schedule is set for the filing of briefs and evidence: The parties shall file any evidence they intend to present within seven days from the filing date of the answer, relators shall file a brief within seven days of the filing of the evidence, respondents shall file a brief within seven days after the filing of relators' brief, and relators may file a reply brief within three days after the filing of respondents' brief. No requests or stipulations for extension of time shall be filed, and the clerk shall refuse to file any requests or stipulations for extension of time. All documents filed in this case shall be served as specified by S.Ct.Prac.R. 12.08(C).